 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   PARAMJIT SINGH MANGAT
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18-CR-00056 NONE-SKO
11                      Plaintiff,
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUNE SENTENCING HEARING
13    PARAMJIT SINGH MANGAT,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, PARAMJIT SINGH MANGAT, by and through his attorney

19   of record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for

20   Friday, March 20, 2020 be continued to Friday, May 22, 2020.

21          I underwent surgery on Thursday, March 12, 2020, for an ongoing medical issue. My

22   physician has placed me on medical leave until April 26, 2020 and therefore asking this matter to

23   be continued. Mr. Mangat is prepared to waive time. I have spoken to AUSA HENRY

24   CARBAJAL and he has no objection to continuing the sentencing hearing.

25   ///

26   //

27   //

28   //
                                                      1
 1          IT IS SO STIPULATED.
                                                             Respectfully Submitted,
 2   DATED: 3/16/2020                                        /s/ David A Torres      ___
                                                             DAVID A. TORRES
 3                                                           Attorney for Defendant
                                                             PARMAJIT SINGH MANGAT
 4

 5

 6   DATED: 3/16/2020                                        /s/Henry Carbajal __ ________
                                                             HENRY CARBAJAL
 7                                                           Assistant U.S. Attorney
 8

 9
                                              ORDER
10

11          IT IS SO ORDERED that the sentencing hearing currently set for March 20, 2002 be

12   continued to Friday, May 22, 2020.

13   IT IS SO ORDERED.
14
        Dated:    March 16, 2020
15                                                 UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
